United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2262
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Samuel Turner

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: May 15, 2019
                              Filed: August 16, 2019
                                  ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

MELLOY, Circuit Judge.

      At approximately 11:30 p.m. on August 9, 2017, a dispatcher alerted Lincoln
Police Department (“LPD”) Officer Christopher Monico to a possible disturbance
near the trailer court where Defendant Samuel Turner lives. As Monico drove
through Turner’s trailer court looking for a suspect, Monico observed a woman
standing next to a cluster of mailboxes and stopped to talk to her. The woman was
Kimberlie Bridges, an acquaintance of Turner’s and the mother of his child. Officer
Craig Price arrived on the scene shortly thereafter to serve as backup.

       While Monico and Price were talking to Bridges, Turner walked over to them.
As Turner approached, Monico shined a flashlight on Turner and asked him about the
reported disturbance. Turner asked Monico to lower the flashlight because it was in
his face. As Monico did so, he saw that Turner was standing on what looked like a
bag containing a large quantity of methamphetamine.

       Monico ordered Turner and Bridges to place their hands on a nearby vehicle.
Turner did not comply. The officers approached Turner. As they did, Turner reached
down, touched the bag of methamphetamine, and attempted to grab it. The officers
physically seized him and, after some resistance, handcuffed him and placed him in
a cruiser. As they did, Turner stated that the “dope” was not his.

      A second bag of methamphetamine was discovered near Bridges. Price secured
the bag. He and Monico arrested Bridges. They then searched Turner and found,
among other things, a cell phone, which Turner said was his.

       A few days later, Monico asked Officer Corey Weinmaster to process Turner’s
cell phone pursuant to a search warrant. Weinmaster extracted information from the
phone, including photographs and text messages. The photographs included one of
Turner, two of cash in different denominations, and a screenshot of a text-message
conversation between two people. The conversation ended with a message that said,
in part, “[S]am said you better bring him his money stop playing games with ppl.”
The text messages included one sent from Turner’s phone which told the recipient to
pick up a pool and to “[b]ring that money.” A second outgoing message made a
reference to the intended recipient exchanging sexual favors for “dope.” A third
outgoing message said, “Hey this is sam calling see if you got that money.”



                                        -2-
       Turner was indicted on October 17, 2017, and charged with knowingly and
intentionally possessing with intent to distribute five or more grams of
methamphetamine in violation of 21 U.S.C. § 841(a)(1). He subsequently pled not
guilty at an initial appearance.

       Turner filed a motion “to suppress [his] stop and subsequent arrest.” He
claimed that Monico and Price lacked a reasonable suspicion to detain and question
him when they stopped near his house to investigate the disturbance. A magistrate
judge conducted a suppression hearing, finding that: (1) the officers had not seized
Turner when they questioned him about the disturbance; and (2) they had a right to
detain Turner when they found what looked like a bag of methamphetamine under his
foot. The district court,1 at the magistrate judge’s recommendation, denied the
motion.

        Turner also filed a motion requesting that the court issue a subpoena duces
tecum. Turner sought “investigative reports and materials prepared by [the LPD]”
about “calls” officers made to his “home at the time of his arrest,” “calls” they made
at his home over “the two days prior” to his arrest, and “calls” they made “to [his]
trailer court or [the] immediately surrounding area.” Turner claimed that the reports
would provide “exculpatory evidence” because they would show that he had not been
trafficking drugs and that someone else may have dropped the bag of
methamphetamine. The district court denied Turner’s motion for a subpoena after a
hearing.

       The district court then held a three-day jury trial in February 2018. Monico and
Price testified about the events of August 9, 2017, as described above. A forensic
scientist testified that the bag found under Turner’s foot contained more than thirty


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -3-
grams of actual methamphetamine. Weinmaster described how he extracted materials
from Turner’s phone and what he extracted. Over Turner’s objections—Turner
claimed that the exhibits consisted of inadmissible hearsay and were not properly
authenticated—the photographs and text messages were admitted into evidence.
Weinmaster stated that by looking at the exhibits alone, he could not tell whether the
pictures originated on Turner’s phone or were sent to it. Weinmaster could, however,
tell that the text messages had been sent from the phone. He and two officers from
the LPD’s drug unit testified that the photographs and text messages were significant
because they contained images and language often found on drug dealers’ phones.

       Other officers described an interview they conducted with Turner after he was
arrested and had waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966).
The officers described how Turner confessed to being a methamphetamine user and
told them that they might find evidence of people contacting him about drugs on his
cell phone. Yet another officer testified that the amount of methamphetamine found
under Turner’s foot was “a seller quantity of methamphetamine.”

       At the conclusion of the government’s evidence, Turner moved to dismiss, but
the district court denied his motion. Turner called witnesses who did not materially
refute the evidence proffered by the government2 and then moved for a judgment of
acquittal. The district court denied the motion and instructed the jury. The jury
deliberated and returned with a guilty verdict. A few months later, the district court
sentenced Turner to 360 months’ imprisonment and eight years of supervised release.
Turner timely appealed.




      2
       One of Turner’s witnesses did offer an exculpatory explanation for the text
that referred to picking up a pool. The witness’s testimony, however, did not
contradict Monico’s and Price’s description of events the night Turner was arrested
nor any of the other testimonies given.

                                         -4-
      Turner argues that the district court erred in denying his motion to suppress.
After de novo review, see United States v. Hayden, 759 F.3d 842, 846 (8th Cir.
2014), we disagree. An officer may generally approach an individual and ask him
questions, even when the officer does not have a basis for suspecting that the
individual has committed or is committing a crime, so long as the officer “do[es] not
convey a message that compliance with [his] request[] is required.” United States v.
Cook, 842 F.3d 597, 600 (8th Cir. 2016) (quoting Florida v. Bostick, 501 U.S. 429,
435 (1991)). Furthermore, if in the process of questioning the individual the officer
develops a reasonable suspicion or probable cause to believe that a crime is being
committed by that individual, the officer may take further, reasonable action to
confirm or dispel that suspicion or probable cause. See Hayden, 759 F.3d at 847
(holding that officers did not violate the Fourth Amendment when they seized and
searched a man after a consensual encounter because they had developed a
“reasonable suspicion that criminal activity was afoot”). That is exactly what
happened here. Moreover, nothing in the record suggests Officers Monico and Price
did anything while they were questioning Turner to convey the message that his
compliance was required. Cf. id. (“[S]hining a flashlight to illuminate a person in the
darkness is not a coercive act that communicates an official order to stop or
comply.”). Consequently, the district court did not err in denying Turner’s motion
to suppress.

       Turner likewise argues that the district court erred in denying his motion for
a subpoena duces tecum. We review such denials for an abuse of discretion. United
States v. Bailey, 700 F.3d 1149, 1152 (8th Cir. 2012). A party requesting a subpoena
duces tecum “must identify the documents [requested] with adequate specificity and
show that the documents are relevant and admissible.” United States v. Bradford, 806
F.3d 1151, 1155 (8th Cir. 2015). Turner did not identify the specific reports he
sought in his motion for a subpoena. Instead, he broadly asked for “investigative
reports and materials” about police “calls” to his “home at the time of” and “for the
two days prior” to his arrest as well as to the “trailer court or [the] immediately

                                         -5-
surrounding area.” We hold, therefore, that the district court did not abuse its
discretion in denying the motion.

      Turner argues that the district court erred in admitting the text messages and
photographs extracted from his phone into evidence. He claims that they lacked
foundation because they were not properly authenticated. He also claims that they
contain inadmissable hearsay. “[W]e review a district court’s evidentiary rulings for
an abuse of discretion.” United States v. Guzman, 926 F.3d 991, 999 (8th Cir. 2019).

        Regarding Turner’s authentication argument, we hold that the government met
its burden of “produc[ing] evidence sufficient to support a finding” that the items
were what the government claimed they were (i.e., text messages and photographs
from Turner’s phone). Fed. R. Evid. 901(a). Turner said the phone was his. The text
messages and photographs were extracted from the phone. Officer Weinmaster
testified about the extraction process. And at least one of the texts said “this is sam.”
These factors together provide a rational basis for believing that the text messages
and photographs were Turner’s, which is all that is required to clear the low bar for
authenticating evidence, see United States v. Needham, 852 F.3d 830, 836 (8th Cir.
2017) (“The party authenticating the exhibit need only prove a rational basis for that
party’s claim that the document is what it is asserted to be.” (internal quotation marks
and citation omitted)).

       Regarding Turner’s hearsay argument, we hold that the text messages and the
photographs of Turner and the cash do not contain inadmissible hearsay. The text
messages contain statements by an opposing party, which means they are not hearsay.
See Fed. R. Evid. 801(d)(2). The photographs of Turner and the cash are images, not
statements, so they too are not hearsay. See id. 801(c) (“‘Hearsay’ means a statement
that: (1) the declarant does not make while testifying at the current trial or hearing;
and (2) a party offers in evidence to prove the truth of the matter asserted in the
statement.” (emphasis added)); id. 801(a) (defining the term “statement”).

                                          -6-
       Moreover, even assuming for the sake of argument that the screenshot of the
text-message conversation contains inadmissible hearsay, we hold that admitting it
was harmless. See Needham, 852 F.3d at 837 (holding that the admission of certain
screenshots “would have been harmless and could not have substantially influenced
the jury’s verdict . . . because of the overwhelming evidence provided by the
government of [the defendant’s] guilt” (internal quotation marks and citation
omitted)). The government produced overwhelming evidence that Turner possessed
five or more grams of methamphetamine with the intent to distribute. We therefore
decline to reverse on evidentiary grounds.

       For similar reasons, we also hold that the jury’s verdict was supported by
sufficient evidence. See 8th Cir. R. 47B. Accordingly, we affirm the judgment of the
district court.
                       ______________________________




                                        -7-